Case: 14-41110      Document: 00513082881         Page: 1    Date Filed: 06/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41110
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIO URENA-OCAMPO, also known as Mario Ocampo-Urena,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-435-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Mario Urena-Ocampo pleaded guilty of illegal entry following
deportation, and he was sentenced at the bottom of the guidelines range to
a 41-month term of imprisonment. Urena-Ocampo contends that the sentence
is procedurally unreasonable because the district court failed to explain its
reasons for the sentence imposed and substantively unreasonable because the
district court did not account for Urena-Ocampo’s arguments for a more lenient


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41110     Document: 00513082881      Page: 2    Date Filed: 06/17/2015


                                  No. 14-41110

sentence based on familial ties and responsibilities.        He invokes U.S.S.G.
§ 5H1.6, comment. (n.1(B)). He contends that the district court committed
procedural error in failing to expressly reject his contentions and substantive
error in failing to account for his familial ties and responsibilities.
      After United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for procedural error and substantive reasonableness under an abuse
of discretion standard. United States v. Johnson, 619 F.3d 469, 471-72 (5th
Cir. 2010).   Because Urena-Ocampo did not object to the procedural and
substantive reasonableness of the sentence, our review is for plain error. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To show plain
error, Urena-Ocampo must show a forfeited error that is clear or obvious and
that affects his substantial rights. See Puckett v. United States, 556 U.S. 129,
135 (2009). If he makes such a showing, this court has the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      When, as here, “the judge exercises her discretion to impose a sentence
within the Guideline range and states for the record that she is doing so, little
explanation is required.” United States v. Mares, 402 F.3d 511, 519 (5th Cir.
2005). The record reflects that the district court considered Urena-Ocampo’s
arguments and the presentence report before imposing a within-guidelines
sentence because of the seriousness of Urena-Ocampo’s prior conviction for
aggravated assault, the circumstances of which, the court indicated, undercut
his contention that he was motivated by his desire to support his family. See
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). No error
has been shown, plain or otherwise, with respect to the adequacy of the district
court’s explanation for the sentence imposed.




                                         2
    Case: 14-41110   Document: 00513082881     Page: 3   Date Filed: 06/17/2015


                                No. 14-41110

      Urena-Ocampo has failed to rebut the presumption of reasonableness
applicable to his within-guidelines sentence. See United States v. Rodriguez,
523 F.3d 519, 525-26 (5th Cir. 2008); see also United States v. Harrington, 82
F.3d 83, 90 (5th Cir. 1996) (noting that the imposition of prison sentences
normally disrupts familial relationships). The judgment is AFFIRMED.




                                      3